DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

This Non-final office action is responsive to Applicants' RCE filed on 08/23/2021.  Claims 1-20 are presented for examination and are pending for the reasons indicated herein below.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2021 has been entered.  

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fu (20150244284)

Regarding claim 1. Fu teaches a power converter [fig 8] comprising: 
a first soft switching network [¶66, 802] coupled to a low-side switch [Q2] of the power converter, wherein the first soft switching network comprises a first magnetic device [magnetic device of 802] and a first auxiliary switch [Q3], and wherein the first soft switching network is configured such that the low-side switch [¶9, second switch in Fu is Q2 and has zero voltage transition] is of zero voltage switching, 
[first auxiliary switch is Q3 and has zero current switching ¶10], wherein a primary winding [primary winding that is connected to D800] and a secondary winding [secondary winding that is connected to Q3] of the first magnetic device are out of phase [winding dots allude to this]; 
and a second soft switching network [804, ¶66] coupled to a high-side switch [i.e. coupled to Q1] of the power converter, wherein the second soft switching network comprises a second magnetic device [magnetic device of 804] and a second auxiliary switch [Q4], and wherein the second soft switching network is configured such that the high-side switch is of zero voltage switching [¶9, the first switch in the specs of Fu is Q1 and has zero voltage transition], and the second auxiliary switch [2nd  auxiliary switch is Q4 and has zero current switching ¶10] is of zero current switching, 
wherein at least one terminal of the secondary winding is connected to the second soft switching network directly [see upper terminal of secondary winding of 802 is directly connected to 804].

[¶36].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fu fig 8 in view of Fu’s fig 9.
Regarding claim 10. Fu teaches the power converter of claim 1.
However, Fu fig 8 does not explicitly mention a circuit wherein: the power converter is a three-level boost converter.
Fu fig 9 teaches a circuit wherein: the power converter is a three-level boost converter [fig 9].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Fu fig 8 power converter to a similar configuration as Fu’ fig 9 power converter in order to drive the circuit towards the desired output requirement. 


Claims 11 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Fu fig 8 (20150244284) in view of Fu fig 3 (20150244284) and further in view of Jang et al. (20170163163)
Regarding claim 11. Fu teaches an apparatus [fig 8] comprising: 
a transformer [transformer of 802] having a primary winding [winding directly connected to Q3] connected between the first power switch and the auxiliary switch; 
and an auxiliary diode [diode in parallel with Q2] coupled between a secondary winding [winding of 802 directly connected to anode of D800] of the transformer and an HW 86215269US04Page 3 of 9output terminal [output node that is common between Q1 and Q2] of the multi-level converter, wherein a cathode [upper terminal of diode in parallel with Q2] of the auxiliary diode is connected to the output terminal of the multi-level converter, 
and wherein the primary winding and the secondary winding of the transformer are out of phase [dots in transformer of 802 imply out of phase], 
and wherein the transformer and the auxiliary switch are configured such that the first power switch is of zero voltage switching, and the auxiliary switch is of zero current switching [¶9, the first switch in Fu is Q1 and has zero voltage transition and see ¶10 the auxiliary switch is Q3 and has zero current switching].
While Fu teaches a multi-level converter in fig 8 and an auxiliary switch [Q3] configured to be turned to turning on a first power switch [Q1, ¶42] of a multi-level converter [¶66, disclose 804/802 as two inverters].
Fu does not explicitly mention that the converter of fig 8 is a boost converter nor fig 3’s diagram is disclose to be tailored with the embodiment of fig. 8.
[see Q3 vs Q1 in fig 3, note that the graph is fig 3 is in accordance to various embodiments of the disclosure in fig 8].
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the graph of fig 3 into the embodiment of fig 8 in order to provide a more descriptive circuit to fig 8.
Jang teaches a multi-level boost converter [¶14, fig 3a].
Since Fu teaches that the disclose methods can be applied to multilevel step-up converters [¶30]. Thus, It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the methods disclose in Fu and incorporate them in the topology of Jang’s fig 3a in order to step up the voltage output bringing the circuit towards design requirements. 

Regarding claim 16. Fu teaches a method [method by fig 8 abstract] comprising: 
providing a first soft switching network [802] coupled to a low-side switch [Q2] of a multi-level converter [fig 8], wherein the first soft switching network comprises a first magnetic device [device of 802] and a first auxiliary switch [Q3], 
and wherein a primary winding [winding directly connected to anode of D800] and a secondary winding [winding directly connected to cathode of D800 and hereinafter as Ns] of the first magnetic device are out of phase [dots in transformer of 802 imply out of phase], 
and wherein at least one terminal of the secondary winding is connected [connected in light of specs has been interpreted as connected between intervening elements] to a common node [lower terminal of Ns] of two diodes of the multi-level converter [D5/D6]; 
However, Fu fig 8 does not explicitly mention prior to a zero voltage turn-on transition of the low-side switch, turning on the first auxiliary switch; and after the zero voltage turn-on transition of the low-side switch, turning off the first auxiliary switch.  
Fu fig 5 teaches prior to a zero voltage turn-on transition of the low-side switch [i.e. Q2 in fig 5], turning on the first auxiliary switch [implicit since IQ3 implies that Q3 is ON]; and after the zero voltage turn-on transition of the low-side switch, turning off the first auxiliary switch [after Q2 is turned ON IQ3 drops implying Q3 is OFF].  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the graph of fig 5 into the embodiment of fig 8 in order to provide a more descriptive circuit to fig 8.



Allowable Subject Matter
Claims 2-8, 12-15 and 17-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome. 


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839